--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
BELL FLAT PROPERTY OPTION AGREEMENT
 


THIS AGREEMENT made and entered into as of the 19th day of July, 2013
 


BETWEEN:                      Desert Pacific Exploration, Inc.
1680 Greenfield Drive, Reno, Nevada 89509
 
(herein called the “Optionor”)
 


OF THE FIRST PAR

AND:                      American Magna Corp., a company having an office at
701 N. Green
Valley Parkway Suite 200, Henderson, Nevada 89074.
 


(herein called the “Optionee”)
 


OF THE SECOND PART
 


WHEREAS the Optionor has represented that it is the sole record and beneficial
owner in and to the property called the Magnesia Project (the “Property)
described in Schedule “A” attached hereto;
 


AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the
Optionor, now wishes to grant to the Optionee the exclusive right and option to
acquire an undivided 100% right, title and interest in and to the Property on
the terms and conditions hereinafter set forth;
 


AND WHEREAS the Optionor is an affiliate controlled by Naomi Duerr, the wife of
Herb Duerr, the President and CEO of the Optionee.
 


NOW THEREFORE in consideration of the premises, the mutual covenants herein set
forth herein and the sum of One Dollar ($1.00) of lawful money of U.S. currency
now paid by the Optionee to the Optionor (the receipt whereof is hereby
acknowledged), the parties hereto do hereby mutually covenant and agree as
follows:
 


1.           Definitions
 


The following words, phrases and expressions shall have the following meanings:
 


 
(a)
“After Acquired Properties” means any and all mineral interests staked, located,
granted or acquired by or on behalf of either of the parties hereto during the
term of this Agreement which are located, in the whole or

in part, within one mile of the existing perimeter of the Property;


 
 
1

--------------------------------------------------------------------------------

 



 
(b)
"Annual Option Payments" means those payments pertaining to the Option Payments
listed in Section 4.

 


 
(c)
"Area of Interest" means the area defined by a one mile boundary around
the existing Property.

 


(d)           "Exchange" means OTCQB;
 


 
(e)
"Expenditures" includes all direct expenditures for the benefit of the
property (not including payments to the Optionor pursuant to this
Agreement) of or incidental to Mining Operations. The certificate of the
Controller or other financial officer of the Optionee, together with a
statement of Expenditures in reasonable detail shall be prima facie
evidence of such Expenditures; the parties hereto agree that Property
payments and Property expenditures are separate payments as outlined in
Section 4;

 


 
(f)
"Facilities" means all mines and plants, including without limitation, all
pits, shafts, adits, haulageways, raises and other underground workings,
and all buildings, plants, facilities and other structures, fixtures and
improvements, and all other property, whether fixed or moveable, as the
same may exist at any time in, or on the Property and relating to the
operator of the Property as a mine or outside the Property if for the
exclusive benefit of the Property only;

 


 
(g)
"Filing  Fees" means all fees, payments  and other expenses  necessary  to
keep the mineral claims in good standing with federal, state and local
government entities;

 


 
(h)
"Force Majeure" means an event beyond the reasonable control of the
Opionee that prevents or delays it from conducting the activities contemplated
 by this Agreement other than the making of payments
referred to in Section 4 herein. Such events shall include but not be limited
to acts of God, war, insurrection, action of governmental agencies
reflecting an instability in government procedures, or delay in permitting
unacceptable to both Optionor and Optionee;

 


(i)           "Mineral Exploration Program" Includes;
 




 
(i)
every kind of work done on or with respect to the Property by or
under the direction of the Optionee during the Option Period or
pursuant to an approved Work Program; and

 


 
(ii)
without limiting the generality of the foregoing, including all work
capable of receiving assessment credits pursuant to the Mines and
Minerals Act of Nevada and the work of assessment,



 
 

 
2

--------------------------------------------------------------------------------

 



 
geophysical, geochemical and geological surveys, studies and
mapping, investigating, drilling, designing, examining equipping,
improving, surveying, shaft sinking, raising, cross-cutting and
drifting, searching for, digging, trucking, sampling, in surveying
and bringing any mineral claims to lease or patent, in doing all
other work usually considered to be prospecting, exploration,
development, a feasibility study, and all reclamation, restoration
and permitting activities;
 


 
(j)
"Mineral Products" means the commercial end products derived from operating the
Property as a mine:

 


 
(k)
"Mining Operations" means those activities resulting in production of
ores, beneficial or commercial products that include but are not limited to
all work in which mining activities on the claims would occur including
working and procuring minerals, ores and metals, in surveying and
bringing any mineral claims to lease or patent, in doing all other work
usually considered to be development, mining work, milling
concentration, beneficiation or ores and concentrates, as well as the
separation and extraction of Mineral Products and all reclamation and
restoration activities;

 


(l)          "Net Smelter Royalty" means that Net Smelter Royalty as defined in
Schedule "B" attached hereto ("NSR");



 
(m)
"Option" means the option granted by the Optionor to the Optionee to
acquire, subject to the NSR reserved to the Optionor, an undivided 100%
right, title and interest in and to the Property as more particularly set forth
in Section 4;

 


 
(n)
"Option Period" means the period from the date hereof to the date at
which the Optionee has performed all its obligations to acquire its 100%
interest in the Property as set out in Section 4 hereof;

 


 
(o)
"Property" means the mineral claims described in Schedule "A" and
including any additional lands added as After Aquired  Properties;

 


 
(p)
"Property Expenditures" means all expenditures for the direct benefit of
the Property  and the Area of Interest including geophysical, geochemical
and geological surveys, studies and mapping, investigating, drilling,
searching for, digging, sampling, travel to and from the property, and in
doing all other work usually considered to be prospecting, exploration,
development, preliminary economic studies, feasibility studies, scoping
studies, designing and planning of future mining activities, shaft sinking,
raising, cross-cutting and drifting for exploration purposes, and all

 
 

 
3

--------------------------------------------------------------------------------

 



 
reclamation, restoration and permitting activities involved with the Property.
 


 
(q)
"Work Program" means a program of work reasonably acceptable to both
parties in respect of a particular Property, contained in a written document
setting out in reasonable detail;

 


 
(i)
An outline of the Mining Operations proposed to be undertaken and conducted on
the Property, specifically stating the period of time during which the work
contemplated by the proposed program is to be done and performed;

 


 
(ii)
The estimated cost of such Mining Operations including a proposed budget
providing for estimated monthly cash requirements in advance and giving
reasonable details; and

 


 
(iii)
The identity and credentials of the person or persons undertaking the Mining
Operations so proposed if not the Optionor.

 


2.           Headings
 


Any heading, caption or index hereto shall not be used in any way in construing
or interpreting any provision hereof.
 


3.           Singular, Plural
 


Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or vice
versa, as the context so requires.
 


4.           Option
 


The Optionee hereby issues to the Optionor 15,000,000 of its restricted common
shares (the "Shares").

 
The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the "Option") to earn a 100% interest in the Property exercisable as follows:
 


 
(a)
The Optionee shall pay, simultaneous  with the execution and delivery of this
Agreement, to the Optionor  the sum of$5,000 USD by way of cash and
reimbursement  all holding costs and expenses of location of mining claims, such
expenses to be identified in Schedule "C";

 


(b)           On or before May 21, 2014
 
(i)           The Optionee incurring Expenditures of $50,000 USD on the

 
4

--------------------------------------------------------------------------------

 



 


property;
 


(ii)           The Optionee paying $10,000 USD to the Optionor; (c)On or before
May 21, 2015
 
(i)
The Optionee incurring Expenditures of$150,000 USD on the property;

(ii)           The Optionee paying $15,000 USD to the Optionor; (c)On or before
May 21, 2016
 
(i)
The Optionee incurring Expenditures of$150,000 USD on the
Property in addition to the expenditures referred to in clause (b)(i);

(ii)           The Optionee paying $20,000 U.S to the Optionor;
(d) On or before May 21,2017
(i)           The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i) and
(c)(i)  hereof; and
(ii)           The Optionee paying $30,000 USD to the Optionor;
(e) On or before May 21, 2018
(i)           The Optionee incurring Expenditures of $350,000  USD on the
Property in addition to the expenditures referred to in clauses
(b)(i), (c)(i) and (d)(i) hereof; and

(ii)           The Optionee paying $40,000 USD to the Optionor; and
 




(f)           On or before May 21,2019
 


 
(i)
The Optionee incurring Expenditures of $300,000 USD on the
Property in addition to the expenditures referred to in clauses
(b)(i), (c)(i), (d)(i) and (e)(i) hereof;

 
(ii)           The Optionee paying $50,000 USD to the Optionor.
(g) On or before May 21, 2020

 
5

--------------------------------------------------------------------------------

 



(i)           The Optionee incurring Expenditures of $300,000 USD on the
Property in addition to the expenditures referred to in clauses (b)(i), (c)(i),
(d)(i) and (e)(i) and (f)(i) hereof
 


(ii)             The Optionee paying $50,000 USD to the Optionor; and
 






(h)           On or before May 21, 2021
 


 
(i)
The Optionee incurring Expenditures of $300,000 USD on the Property in addition
to the expenditures referred to in clauses (b)(i), (c)(i), (d)(i), (e)(i),
(f)(i) and (g)(i) hereof;

 


(ii)           The Optionee paying $50,000 USD to the Optionor; and
 


(i)             On or before May 21, 2022
 


 
(i)
The Optionee incurring Expenditures of $200,000 USD on the
Property in addition to the expenditures referred to in clauses
(b)(i), (c)(i), (d)(i), (e)(i), (f)(i), (g)(i) and (h)(i) hereof;

 


(ii)           The Optionee paying $50,000 USD to the Optionor; and
 


(j)                On or before May 21, 2023
 


 
(i)
The Optionee incurring Expenditures of $250,000 USD on the
Property in addition to the expenditures referred to in clauses
(b)(i), (c)(i), (d)(i), (e)(i), (f)(i), (g)(i), (h)(i) and (i)(i) hereof;

 


(ii)           The Optionee paying $50,000 USD to the Optionor; and
 


(k)                On or before May 21, 2024
 


(i)           The Optionee incurring Expenditures of $750,000 USD on the
 
Property in addition to the expenditures referred to in clauses
(b)(i), (c)(i), (d)(i), (e)(i), (f)(i), (g)(i), (h)(i), (i)(i) and (j)(i) hereof;
 


(ii)           Optionee paying $250,000 USD to the Optionor.
 


Following which the Optionee shall be deemed to have exercised the
Option (the "Exercise Date") and shall be entitled to an undivided 100% right,
title and interest in and to the Property with the full right and authority to equip
the Property for production and operate the Property as a mine subject to the
rights of the Optionor to receive the NSR.
 


 

 
6

--------------------------------------------------------------------------------

 



 
The Optionor and Optionee understand and confum that all Expenditures incurred
in a particular period, including any excess in the amount of Expenditures
required to be incurred to maintain the Option during such period, shall be
carried
 
over and included in the aggregate amount of Expenditures for the subsequent
period, but not to exceed more than three (3) consecutive years.
 


Notwithstanding paragraphs (b)(i), (c)(i), (d)(i), (e)(i), (f)(i), (g)(i), (h)(i), (i)(i),
G)(i) and (k)(i) if the Optionee has not incurred the requisite Expenditures to
maintain its option in good standing prior to July 1 of any given year, the
Optionee may pay to the Optionor within 60 days following the expiry of such
period, the amount of the deficiency and such amount shall thereupon be deemed
 
to have been Expenditures incurred by the Optionee during such period.
 


 
(1)
The doing of any act or the incurrence of any cash payments by the
Optionee shall not obligate the Optionee to do any further acts or make
any further payments with the exception of fees and expenses to keep said
property in good standing as per paragraph 8b.

 


5.           Royalties
 


a)   Advance Minimum Royalty
Upon  the  Exercise  of  Option  by the  Optionee,  the  Optionor  is  to
 receive  an
 
advance royalty payment of $20,000 per year, to be paid in cash. Payment is to be
paid  within  30 days  of  exercising  the  option  and  any  subsequent
 anniversary within the following guidelines;
 


(i)           The advance royalty is to be capped at $200,000 in total.
 


(ii)           The advance royalty will cease on Commencement  of payment by
Optionee of an NSR Royalty to Optionor.
 




 
(iii)      The advance royalty will not recommence  at any future date after a
minimum of 3 consecutive years of Mining or 10 years without Mining.

 


b)  NSR Royalty
 
The Optionee shall have the one time right exercisable for 90 days following
completion of the initial feasibility  study to buy up to one half(50%) ofthe
Optionor's NSR interest (i.e. an amount equal to 1.5% of the NSR interest) for
USD $3,000,000. The right to purchase the said NSR interest shall be exercised
by the Optionee providing the Optionor with notice of the purchase accompanied
by payment in the amount ofUSD $3,000,000.  On commencement of first
production from mining, payment of a 3% NSR if the Optionee elects to not
 
complete the buy down of the NSR, or a 1.5% NSR if the Optionee completes the
buy down of the royalty as described in Section 5(a) and as additionally described

 
7

--------------------------------------------------------------------------------

 



 
in Schedule B shall replace the Advance Minimum Royalties as defined in
Section 5(a) and Schedule B.
 


6.           Transfer of Title
 
Upon Optionee's completion of all requirements to earn a 100 percent interest in
the Property as provided in this Agreement;
a)  Optionor Obligations
The Optionor will take all necessary steps to deliver or cause to be delivered
in a
 
 
timely manner to the Optionee's solicitors a duly executed transfer of Property
in
favor  of  the  Optionee  (the  "Optionee  Transfer").    This  transfer  in  no  way
impinges on the royalty and reversionary rights of the Optionor and these rights
shall survive the transfer of title.

 


b)  Optionee Obligations
The  Optionee  shall  be  entitled  to  record  the  Optionee  Transfer  with  the
 
appropriate government offices to effect transfer of legal title of the Property
into
its own name upon the full and complete exercise of the Option by the Optionee.
The Optionee and Optionor shall be entitled to record notice of the Transfer and
NSR interest. The Optionor's surviving rights shall be protected by;
 


 
(i)        Providing the Optionor with proof of payment at least 1 month
prior to the due date of all county, state and federal fees and taxes
to maintain the Property in good standing at the Optionee's cost

 


 
(ii)       In lieu of Section 7b(i), the Optionee shall offer the Optionor any
portion of the Property deemed unsuitable to the Optionee with
associated data to allow the Optionor to ascertain its value.  The said Property
shall be in good standing with all fees and associated filings
completed and offered to the Optionor before July 1 of any year. The  Optionor
 shall  have 30  days  to  accept  the  subject Property.
 In the event the Optionor accepts the offered property,
the Optionee shall provide a quit claim to the subject portions of
the property and indemnify and hold harmless the Optionor from any
liabilities be it environmental, lien, mortgage, or other liability
caused or found during the tenure of the Optionee.



7.           Mineral Exploration Activities during  Option
 


During the Option Period, the Optionor may, at the request of Optionee, provide
its mineral exploration expertise on the Property, on a
consultation basis for and on
behalf of the Optionee, at the election of the Optionee. However, the Optionee has the
exclusive right to determine what Expenditures and Mineral Exploration Activities it will
 
 
perform, when they will be performed, and by whom. If the Optionee elects in its sole
and absolute discretion to use the mineral expertise and consulting services of
the

 
Optionor, then the Optionor shall agree upon the rates of the Optionor prior to Optionor

 
8

--------------------------------------------------------------------------------

 



 


 
providing such services and he shall invoice for time for consulting services
and related travel expenses from time to time and the prompt payment of such
invoices when due shall constitute a portion of Expenditures  by the Optionee as
contemplated under Section

 
4 hereof.
 


During the term of this Agreement, the Optionee, its agents and employees and
consultants and any persons duly authorized by the Optionee, shall have the right of
access to
and from and to enter upon and take possession of and prospect, explore and
develop the Property in such manner as such persons in their sole discretion may deem
advisable.


During the Option period, no Mining Operations shall be conducted until the
terms of the Option Agreement are fulfilled.
 




8.           Assignment
 


During the Option Term, Optionee shall have the right to sell, transfer, assign,
mortgage, pledge its interest in this Agreement or its right or interest in the Property.
During the Option Term, Optionor shall not have the right to directly or indirectly sell,
transfer, assign, mortgage, pledge its interest in this Agreement or its right or interest in
the Property.
 It will be a condition of any assignment  under this Agreement that such
assignee shall agree in writing to be bound by the terms of this Agreement applicable to
the assignor.
 


9.           Termination
 


This Agreement shall forthwith terminate in circumstances  where:
 




 
(a)
The Optionee shall fail to comply with any of its obligations hereunder,
subject to Force Majeure, and within 30 days of receipt by the Optionee of
written notice from the Optionor of such default, the Optionee has not:

 


 
(i)
cured such default, or commenced proceedings to cure such
default and prosecuted same to completion within 15 days

 
if monetary or without undue delay in the matter of civil actions; or
 


 
(ii)
regarding the failure to complete the Work Commitment,
cures such default by payment of the deficiency, as defined in Section 4k; or

 


In the event that the Optionee gives notice that it denies that a default has occurred, the
Opionee shall not be deemed
 to be in default until the matter shall have been determined
finally through arbitration; or
 


 
 
9

--------------------------------------------------------------------------------

 



 
 
(b)
The Optionee gives notice of termination to the Optionor, which it shall be at
liberty to do at any time after the execution of this Agreement. If and when the
Optionee elects to terminate this Agreement, at such time the Property will be
returned to the Optionor and all claim fees, payments and expenses will be paid
in order to maintain the property in good standing

 
for one year after termination.
 


In no way shall the above termination clauses be construed to jeopardize the
validity of the Property and all efforts shall be made to keep the Property in
good standing as defmed in Section 1O(i).
 


Upon the termination of this Agreement under this Section 9, the Optionee shall
cease to be liable to the Optionor in debt, damages, claim fees or otherwise,
other than to pay the claim fees as described in paragraph (b) of this Section 9
and all liabilities referred to in Section 12.
 


Upon termination of this Agreement under this Section 9, the Optionee shall
return the Property, including all property within the designated boundary of
the area of interest, to the Optionor. The Optionee shall vacate the Property
within a reasonable time after such termination and relinquishment, but shall
have the right of access to the Property for a period of six months thereafter
for the purpose of removing its chattels, machinery, equipment and fixtures.
 


10.           Representations, Warranties and Covenants of the Optionor
 


The Optionor represents, warrants and covenants to and with the Optionee as
follows:
 


 
(a)       The Optionor has full power and authority to carry on his business and to
enter into this Agreement and any agreement or instrument referred to or
contemplated  by this Agreement;

 


 
(b)
Neither the execution and delivery of this Agreement, nor any of the
agreements referred to herein or contemplated hereby, nor the consummation
 of the transactions hereby contemplated  hereby, nor the consummation
 of the transactions hereby contemplated  conflict with,
result in the breach of or accelerate the performance required by, any
agreement to which he is a party or by which any of his assets are bound;

 


 
(c)
The execution and delivery of this Agreement and the agreements
contemplated hereby will not violate or result in the breach of the laws
of any jurisdiction applicable or pertaining thereto or of its constating
documents or any other agreement to which he is a party to or by which
any of his assets are bound;

 
 
 
10

--------------------------------------------------------------------------------

 



 
(d)           The Agreement constitutes a legal, valid and binding obligation of
the Optionor;
 


 
(e)
The Property is accurately described in Schedule "A", and is free and clear of
all liens, charges and encumbrances;

 



 
 
(f)        The Optionor is the beneficial owner of the Property and has the
exclusive right to enter into this Agreement and all necessary authority to
transfer its interest in the Property in accordance with the terms of this
Agreement;

 


 
(g)
No person, finn or corporation has any proprietary or possessorty interest in
the Property other than the Optionor, and no person, firm or corporation is
entitled to any royalty or other payment in the nature of rent or royalty on any
minerals, ores, metals or concentrates or any other such products removed from
the Property other than the government of the state of Nevada pursuant to
statute; notwithstanding any Federal, State or County royalties or net proceeds
tax derived from mining operations.

 


 
(h)
Upon request by the Optionee, and at the sole cost of the Optionee, the Optionor
shall deliver or cause to be delivered to the Optionee copies of all available
maps and other documents and data in its possession

respecting the Property. Nothing will be withheld, hidden, or kept from the
Optionee, whether the data or information is held or not by the Optionor;
 
and
 


 
(i)
Subject to performance by the Optionee of its obligations under Section 4,
during the Option Period, the Optionee will keep the Property in good
standing, free and clear of all liens, charges and encumbrances, will carry
out all Mineral Exploration Activities on the Property in a miner-like fashion.
 If the Optionee elects to use the mining expertise and consulting
services of the Optionor, the Optionor will obtain all necessary licenses

 
 
and permits as shall be necessary and will file all applicable work up to the
legal limits as assessment work under the Mines and Mineral Act

(Nevada)
 


 
G)
The Optionor is an accredited investor. The Optionor acknowledges and
agrees that the Shares are restricted shares subject to limitations on
transferability. The Optionee is under no obligation to register the Shares.

 


11.           Representations, Warranties and Covenants of the Optionee
 


The Optionee represents, Options and covenants to and with the Optionor that:
 


 
(a)
The Optionee is a company duly organized validly existing and in good
standing under the laws of Nevada;


 
11

--------------------------------------------------------------------------------

 



 


 
(b)        The Optionee has full power and authority to carry on its business
and to enter into this Agreement and any agreement or instrument referred to or
contemplated  by this Agreement;

 


 
(c)
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated  hereby, nor the consummation  of the
transactions hereby contemplated  conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;

 


 
(d)
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents; and

 


(e)           This Agreement constitutes a legal, valid and binding obligation of the
Optionee.
 




12.           Indemnity and Survival of Representation
 


The representation and warranties hereinbefore set out are conditions on which
 
the parties have relied in entering into this Agreement and shall survive the acquisition of
any interest in the Property by the Optionee and each of the parties will indemnify and
save the other harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation, option, covenant, agreement or
condition made by them and contained in this Agreement, including attorneys' fees and
expenses.
 


The Optionor agrees to indemnify and save harmless the Optionee from any
liability to which it may be subject arising from any Mining Operations carried out by the
Optionor or at its direction on the Property. The Optionee agrees to indemnify and save
ham1less the Optionor from any liability to which it may be subject arising from any
Mining Operations carried out by the Optionee or at its direction on the Property.
 


The Optionor agrees to indemnify and save harmless  the Optionee from any
liability arising form any and every kind of work done on or with respect to the Property
prior to the signing of this Agreement (the "Prior Operations").
 Without limiting the
generality of the foregoing, Prior Operations includes all work capable of receiving
assessment credits pursuant to The Mines and Minerals Act of Nevada and the work of
assessment, geophysical, geochemical and geological surveys, studies and mapping,
investigating, drilling, designing, examining equipping, improving, surveying, shaft
sinking, raising, cross-cutting and drifting, searching for, digging, trucking, sampling,
working and procuring minerals, ores and metals, in surveying and bringing any mineral
claims to lease or patent, in doing all other work usually considered to be prospecting,
exploration, development, a feasibility study, mining work, milling, concentration,
 
 
12

--------------------------------------------------------------------------------

 



 
beneficiation of ores and concentrates, as well as the separation and extraction
of Mineral Products and all reclamation, restoration and permitting activities.






 


13.           Confidentiality
 


The parties hereto agree to hold  in confidence all infonnation obtained in
confidence in respect  of the Property or otherwise in connection with this
Agreement other than in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities legislation.
 


14.           Notice
 


All notices, consents, demands and requests (in this Section 14 called the
"Communication") required
 or permitted to be given under this Agreement shall be in writing
 and may be delivered personally sent by telegram, by telex or telecopier or other
electronic means or may be forwarded by first class prepaid  registered mail to the parties
at their addresses first above written. Any Communication delivered personally or sent by
telegram, telex or telecopier or other electronic means
 including email shall be deemed to have been given and received on the second
 business day next following the date of sending. Any Communication mailed
 as aforesaid shall be deemed to have been given
and received on the fifth business day following the date it is posted, addressed
to the
 
parties  at their addresses first above written
 or to such other address or addresses as either
party may from time to time specify
 by notice to the other; provided, however, that if
there shall be a mail strike, slowdown or other labor dispute  which
 might effect delivery
of the Communication by mail, then the Communication shall be effective only if
 
actually
delivered. For purposes of this agreement and as a definition of address  the
Optionor's email shall be defined as despac@sbcglobal.net and the Optionor's telecopier
number is (775) 825-8216. The Optionee's email shall be defined
 as _______________and the Optionee's telecopier number  is 775-883-2384. Notice
 will be provided to each party should  their respective email address change.
 


15.           Further Assurances
 


Each of the parties
 to this Agreement shall from time to time and at all times  do all such further
 acts and execute and deliver all further  deeds and documents as shall be
reasonably required in order to fully perform and carry out the terms of this Agreement
 


16.           Entire Agreement
 


The parties hereto acknowledge that they have expressed herein  the entire
understanding and obligation of this Agreement and it is expressly understood and agreed
that  no implied covenant, condition, term
 or reservation, shall be read into this Agreement relating  to or concerning
any matter or operation provided for herein

 
13

--------------------------------------------------------------------------------

 



 
17.           Proper  Law and Arbitration
 


This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada and the laws of the United States of America. The parties
hereto hereby irrevocably attorn to the jurisdiction of the Courts of Nevada.
All disputes arising out of or in connection with this Agreement, or in respect
of any defined legal relationship associated therewith or derived therefrom,
shall be referred to and finally resolved by a sole arbitrator by arbitration
under the rules of The Arbitration Act of Nevada.
 


18.           Enurement
 


This Agreement will ensure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 


19.           After Acquired Properties
 


 
(a)
The parties covenant and agree, each with the other, that any and all After
Acquired Properties shall be subject to the terms and conditions of this
Agreement and shall be added to and deemed, for the purposes hereof, to
be included in the Property. Any costs incurred by the Optionor in staking,
locating, recording or otherwise acquiring any "After Acquired Properties" will
be deemed to be Mining Operations for which the Optionor will be entitled to
reimbursements as part of the Expenditures payable by the Optionee hereunder.

 


 
(b)
After Acquired Properties staked by Optionee shall automatically  be
added to this agreement as obtained and provided, however, any After
Acquired Properties staked by Optionor shall be added to this Agreement,
at the election of Optionee.

 


20.           Default
 


Notwithstanding anything in this Agreement to the contrary if any party (a
"Defaulting
 Party") is in default of any requirement herein set forth the party affected by
such default shall give written notice to the Defaulting Party specifying the default and
the Defaulting Party shall not lose any rights under this Agreement, unless thirty (30)
days after the giving of notice of default by the affected party the Defaulting Party has
failed to take reasonable steps to cure the default by the appropriate performance and if
the Defaulting Party fails within such period to take reasonable steps to cure any such
default, the affected party shall be entitled to seek any remedy it may have on account of
such default including, without limiting, termination of this Agreement.
 


21.           Payment
 


All references to monies herein shall be in US funds unless otherwise specified.
 
The Optionee shall make payments for the Expenditures incurred by the Optionor no later

 
14

--------------------------------------------------------------------------------

 



 
than 30 days after the receipt of invoices delivered by the Optionee to do any acts or
make any payments hereunder, and any act or payment or payments as shall be made
hereunder shall not be construed as obligating the Optionee to do any
further act or make any further payment or payments.
 


22.           Supersedes Previous Agreements
 


This Agreement supersedes and replaces all previous oral or written agreements,
memoranda, correspondence or other communications between
the parties hereto relating to the subject matter hereof.
 






IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 19th day of July,2013








 
Per: /s/ Naomi Duerr
 
Naomi Duerr, President, Desert Pacific Exploration, Inc.




American Magna Corp.




Per: /s/ Bobby Nijjar
Bobby Nijjar, Secretary and Director
 








 








































 










 
15

 
15

--------------------------------------------------------------------------------

 



 
SCHEDULE "A"






 


CHURCHILL COUNTY, NEVADA
 


Claim Name
 
Bell Flat 1
Owner
 
Herb Duerr
Book/Page
 
262478
NMC#
 
631962
Bell Flat 3
Herb Duerr
262480
631964
Bell Flat 2
Desert Pacific Ex
374027
906974
Bell Flat 4
Desert Pacific Ex
374028
906975
Bell Flat 5
Desert Pacific Ex
374029
906976
Bell Flat 9
Desert Pacific Ex
374033
906980
Bell Flat 10
Desert Pacific  Ex
374034
906981
Bell Flat 11
Desert Pacific Ex
374035
906982
Bell Flat 20
Desert Pacific Ex
374038
906985
Bell Flat 21
Desert Pacific  Ex
374039
906986
Bell Flat 23
Desert Pacific Ex
374041
906988



















































































 


 
16

 
16

--------------------------------------------------------------------------------

 



 




 
SCHEDULE "B"
 






"Net Smelter Return" shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:
 




 
(a)
The cost of transportation of the ores, concentrates or metals from the Property
to such smelter or other purchaser, including related insurance;

 
(b)           Smelting and refining charges including penalties; and
 


The Optionee shall reserve and pay to the Optionor a NSR equal to three (3%)
percent ofNet Smelter Return.
 


Payment ofNSR payable to the Optionor hereunder shall be made quarterly within
thirty
 
(30) days after the end of each calendar quarter during which the Optionee
receives
 
 
Net Smelter Returns in USD dollars or in kind bullion at the discretion of the
Optionor. Within (60) days after the end of each calendar quarter for which the
NSR for such

year shall be audited by the Optionee and any adjustments in the payments ofNSR
 
to the Optionor shall be made forthwith after completion of the audit. All payments of
NSR to the Optionor for a calendar year shall be deemed final and in full satisfaction of
all obligations of the Optionee in respect thereof if such payments or the calculations
thereof are not disputed by the Optionor of the same audited statement. The Optionee
shall maintain accurate records relevant to the determination of the NSR and the
Optionor
 
or its authorized agent, shall be permitted the right to examine and copy such records at
all reasonable times.

 
17

--------------------------------------------------------------------------------

 



 


 
SCHEDULE"C"


 


BLM filing fees 11 claims@
$140.00/claim                                                                                               $1,540.00

County filing fees 11 @ $10.50/claim
+ $4                                                                                               $119.50
 
Total                                                                                                                                                     
   $1,659.50

 
 
 
18
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------